department of the treasur internal_revenue_service ’0 washington d c feb tax_exempt_and_government_entities_division uniform issue list ep eat y - legend taxpayer bank ira credit_union amount e amount f amount g month a month b date h date date j date k age x page dear taxpayer this letter is in response to a ruling_request submitted by you dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are a retired individual who is age x legally blind and has a number of health problems in early month a you received a letter from bank ira regarding the necessity of your taking a required_minimum_distribution from your ira account and information regarding the tax consequences of that distribution because of your misunderstanding of the amount of the required_minimum_distribution that was necessary you took a distribution of amount e from your ira on date h amount g of that distribution represented the required_minimum_distribution on date you deposited amount f amount e minus amount g in a money market account at the credit_union in month b you received a form 1099-r from bank ira regarding your withdrawal of funds from your ira account subsequently on or about date j which was within the 60-day period your son who assists you in handling your financial matters discovered the ira withdrawal and its deposit into the money market account he attempted to correct this by having you roll amount f into an ira at the credit_union but was called away on military duty before you could complete the rollover however when you attempted to rollover these ira funds over on date kk the sixty day period under sec_408 of the code had already expired and credit_union personnel would not permit the rollover based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_402 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information you presented demonstrates that you did not understand the minimum distribution required as of date h and erroneously withdrew amount e from your ira and deposited amount g into a money market account instead of not taking that amount or rolling it over into another ira or eligible_retirement_plan within days of the distribution furthermore you needed the assistance of your son to complete the rollover transaction the failure to deposit amount e into an ira within the 60-day period was beyond your reasonable control and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code we waive the 60-day rollover requirement with respect to the part of amount e that constitutes an eligible_rollover_distribution pursuant to sec_402 of the code an eligible_rollover_distribution can consist only of pre-tax amounts and earnings and does not include after-tax employee contributions or distributions required by sec_401 of the code you are granted a period of days from the issuance of this ruling letter to make your rollover requirement are met with respect to such contributions this amount will be considered rollover_contributions within the meaning of sec_408 of the code if all other requirements of sec_408 of the code except the 60-day no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d sincerely yours ‘den donzell fttlejonn technical group employee_plans manager enclosures deleted copy of ruling letter notice of intention to disclose
